Citation Nr: 0802537	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-01 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disability of 
the right below-the-knee amputation (BKA) site as secondary 
to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to March 
1969.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

This matter was previously before the Board in May 2007 and 
was remanded so the veteran could be afforded a hearing.  In 
October 2007, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge and a transcript of 
that hearing is of record.

The Board notes that the May 2004 rating decision on appeal 
also denied service connection for a right knee 
condition/right BKA as secondary to a service-connected left 
knee condition.  The veteran perfected this issue to the 
Board.  However, the Board notes that the October 2007 
videoconference hearing transcript indicates that it was 
determined that the only issue on appeal is the one listed on 
the title page of this decision.  (See Transcript "Tr." at 
2.) 


FINDING OF FACT

The credible, probative, competent medical evidence of record 
shows that the veteran's chronic dermatitis of the right 
below-the-knee amputation site is proximately due to, or 
aggravated by, a service-connected left knee disability.


CONCLUSION OF LAW

Chronic dermatitis of the right below-the-knee amputation 
site is proximately due to, or aggravated by, a service-
connected left knee disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  
Legal criteria and analysis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is normally required.  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Service connection may be 
also granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995) 
(holding that service connection on a secondary basis 
requires evidence sufficient to show that the current 
disability was caused or aggravated by a service-connected 
disability).

The veteran contends that service connection is warranted for 
a skin disability at the site of the right BKA due to his 
service-connected left knee disability.  (See Tr. at 2, 5.)  
Specifically, the veteran contends that his service-connected 
left knee disability causes an altered gait forcing him to 
shift his weight to a right leg stump and prosthetic.  As a 
result of the extra pressure from the weight shift, the 
veteran contends that the contact between his prosthetic and 
his right stump causes skin irritation(s) on the right stump 
at this site.  (Id. at 5.)  

Again, secondary service connection may be granted for 
disability which is proximately due to or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Specifically, in order to prevail on the issue of entitlement 
to secondary service connection, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

First, the Board finds that the record contains medical 
evidence of a current skin disability at the right BKA site.  
A letter from B.F.S., D.O., dated in August 2003, indicates 
that the veteran suffers from chronic dermatitis.  The Board 
further notes a letter submitted by F.G.G., C.P.O., L.P.O., 
dated in December 2004, noting an on-going skin/sore 
condition on the veteran's right leg.  Additionally, a letter 
from A.L.L.-R., dated in June 2004, indicates that veteran 
has continual "skin issues to his residual limb."  Based on 
the foregoing, the Board finds that the veteran has a chronic 
skin disability and that the first element in establishing 
secondary service connection has been established.  

The Board also notes that the second element, evidence of a 
service-connected disability, has been established as the 
record shows that the veteran is service-connected for 
residuals of injuries and arthrotomies, left knee with 
osteoarthritis.

With respect to the third element, whether there is medical 
evidence that the current disability was either caused or 
aggravated by a service-connected disability, the Board finds 
that the probative medical evidence of record is supportive 
of the veteran's claim, as will be discussed.  

Initially, the Board notes a March 2002 VA (general) 
examination report shows that physical examination of the 
veteran's skin revealed right lower extremity abrasions, 
which were currently being treated with antibiotic cream.  
The Board notes that this VA examination was conducted prior 
to the filing of the veteran's claim in September 2003, and, 
as such, is found to be highly probative.  The August 2003 
letter from Dr. B.S. stated that he had examined the veteran 
on two separate occasions and that he suffers from chronic 
dermatitis secondary to the use of a prosthetic device.  Dr. 
B.S. also noted that even with the use of a prosthetic 
device, the veteran ambulates with a significant antalgic 
gait.  

Further, a March 2004 VA clinic record noted that the veteran 
had received a new prosthetic in February 2004 and he had 
difficulty with abrasions and tolerating it.  The Board also 
calls attention to letters submitted by F.G., dated in April 
2004 and in December 2004, by Dr. A.L.L.-R. dated in April 
2004, and Dr. S.T.A. dated in June 2004.  The April 2004 
letter noted a recent prosthetic follow-up and gait analysis 
of the veteran.  F.G. noted that after a re-evaluation of the 
veteran's gait that it was his opinion that due to the pain 
and degeneration along the medial aspect of the veteran's 
left knee, that the veteran over shifts his weight onto the 
prosthetic side.  It was further noted that the gait 
deviation was "increasing the stress and shears on [the 
veteran's] residual limb, which usually ends with bruising 
and skin break down, that take a long time to heel."  
Similarly, in her April 2004 letter, Dr. A.L.L.-R. stated 
that the veteran's left knee injury was "complicating and 
worsening" treatment of the right BKA.  Dr. S.T.A. stated 
that the veteran's knee "continues to aggravate the right 
residual limb, causing on going skin breakdown and sores 
[sic]."  The December 2004 letter from F.G. noted that the 
veteran was seen for an on-going skin break down and open 
sores condition with his prosthetic leg.  F.G. opined that 
the condition of the veteran's left leg causes him "to have 
to shift his weight load to the prosthetic leg causing more 
stress and shear force down on that leg creating the on going 
skin / sore condition."  

The Board finds the opinions of F.G. to be credible and to be 
competent medical evidence of causal relationship between the 
veteran's service-connected left knee and a skin disability 
on his right BKA site.  The Board notes that even though F.G. 
is not a medical doctor, he is capable of providing competent 
medical evidence based on his specialized education, 
training, and experience.  See Letter from F.G., dated in 
July 2004 (stating that he had a college degree in 
prosthetic, fourteen years of prosthetic experience, and was 
familiar with other medical reports of record); see also Cox 
v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA 
may satisfy its duty to assist by providing a medical 
examination conducted by someone who is able to provide 
"competent medical evidence" under § 3.159(a)(1)).  Indeed, 
the opinion from F.G. appears well-supported by Dr. A.L.L.-R. 
and Dr. S.T.A..

As the record does not contain competent medical evidence to 
the contrary, the Board therefore finds that the credible, 
probative, competent medical evidence of record outlined 
above establishes a medical nexus between the service-
connected left knee disability and a current skin disability 
of the right BKA site.  The Board notes that the veteran is 
to be afforded every reasonable doubt.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in 
the veteran's favor, the Board finds that service connection 
is warranted for chronic dermatitis of the right BKA site, 
secondary to a service-connected left knee disability.

As a final matter, the Board notes that the regulation 
governing secondary service connection claims, 38 C.F.R. § 
3.310, was amended, effective October 10, 2006.  See 
38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 7, 2006)).  The 
section heading of 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury." The former paragraph 
(b) of 38 C.F.R. § 3.310 was be redesignated as paragraph 
(c), and a new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected. However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice- connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

Generally, when a law or regulation changes during a pending 
appeal, the Board considers both the old and new regulation.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2007).  The record reflects 
that the RO has not provided the veteran with notice of the 
revised regulations described above, because the case was 
transferred to the Board prior to the change in regulation.  
Nevertheless, the Board is granting the veteran's claim, 
based on the old regulation, in effect at the time of the 
claim and rating decision; thus, the Board's failure to 
remand the matter to the agency of original jurisdiction for 
the purpose of notifying the veteran of the new regulation 
results in harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the circumstances, service connection is warranted for 
the degree of disability caused by the dermatitis over and 
above the degree of disability existing prior to aggravation.  
See Allen.  To this extent, the appeal is allowed.

In so concluding, the Board does not believe that it is its 
responsibility to assign a specific disability rating.  That 
is the responsibility of the agency of original jurisdiction, 
which may use the evidence now of record or seek additional 
evidence.


ORDER

Entitlement to service connection for chronic dermatitis of 
the right below-the-knee amputation site, secondary to a 
service-connected left knee disability, is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


